EXHIBIT 10.2(a)

Opening Transaction

   November 15, 2010 To:    Kaman Corporation    1332 Blue Hills Avenue   
Bloomfield,    Connecticut 06002    Attn:    Robert Starr    Telephone:   
860-243-7838    Facsimile:    860-243-6365 From:    The Royal Bank of Scotland
plc    c/o RBS Securities Inc.    600 Washington Blvd.    Stamford, CT 06901 Re:
   Base Convertible Bond Hedge Transaction

Ladies and Gentlemen:

The purpose of this communication (this “Confirmation”) is to set forth the
terms and conditions of the above-referenced transaction entered into on the
Trade Date specified below (the “Transaction”) between The Royal Bank of
Scotland plc, acting through RBS Securities Inc., as its agent (“Dealer”) and
Kaman Corporation (“Counterparty”). This communication constitutes a
“Confirmation” as referred to in the ISDA Master Agreement specified below.

1. This Confirmation is subject to, and incorporates, the definitions and
provisions of the 2000 ISDA Definitions (including the Annex thereto) (the “2000
Definitions”) and the definitions and provisions of the 2002 ISDA Equity
Derivatives Definitions (the “Equity Definitions”, and together with the 2000
Definitions, the “Definitions”), in each case as published by the International
Swaps and Derivatives Association, Inc. (“ISDA”). In the event of any
inconsistency between the 2000 Definitions and the Equity Definitions, the
Equity Definitions will govern. Certain defined terms used herein have the
meanings assigned to them in the Indenture to be dated as of November 15, 2010
between Counterparty and The Bank of New York Mellon Trust Company, N.A. as
trustee (the “Indenture”) relating to the USD 100,000,000 principal amount of
3.25% convertible securities due November 15, 2017 (the “Convertible
Securities”). In the event of any inconsistency between the terms defined in the
Indenture and this Confirmation, this Confirmation shall govern. For the
avoidance of doubt, references herein to sections of the Indenture are based on
the draft of the Indenture most recently reviewed by the parties at the time of
execution of this Confirmation. If any relevant sections of the Indenture are
changed, added or renumbered following execution of this Confirmation but prior
to the execution of the Indenture, the parties will amend this Confirmation in
good faith to preserve the economic intent of the parties based on the draft of
the Indenture so reviewed. The parties further acknowledge that references to
the Indenture herein are references to the Indenture as in effect on the date of
its execution and if the Indenture is amended following its execution, any such
amendment will be disregarded for purposes of this Confirmation (other than as
provided in Section 8(a) below) unless the parties agree otherwise in writing.

This Confirmation evidences a complete and binding agreement between Dealer and
Counterparty as to the terms of the Transaction to which this Confirmation
relates. This Confirmation shall be subject to an agreement (the “Agreement”) in
the form of the 2002 ISDA Master Agreement (the “ISDA Form”) as if Dealer and
Counterparty had executed an agreement in such form (without any Schedule but
with the elections set forth in this Confirmation). For the avoidance of doubt,
the Transaction shall be the only transaction under the Agreement.

All provisions contained in, or incorporated by reference to, the Agreement will
govern this Confirmation except as expressly modified herein. In the event of
any inconsistency between this Confirmation and either the Definitions or the
Agreement, this Confirmation shall govern.



--------------------------------------------------------------------------------

2. The Transaction constitutes a Share Option Transaction for purposes of the
Equity Definitions. The terms of the particular Transaction to which this
Confirmation relates are as follows:

 

General Terms:

  

Trade Date:

   November 15, 2010

Effective Date:

   The closing date of the initial issuance of the Convertible Securities.

Option Type:

   Call

Seller:

   Dealer

Buyer:

   Counterparty

Shares:

   The common stock of Counterparty, par value USD 1.00 per share (Ticker
Symbol: “KAMN”).

Number of Options:

   The number of Convertible Securities in denominations of USD 1,000 principal
amount issued by Counterparty on the closing date for the initial issuance of
the Convertible Securities.

Applicable Percentage:

   30%

Number of Shares:

   As of any date, the product of (i) the Applicable Percentage. (ii) the Number
of Options and (iii) the Conversion Rate.

Conversion Rate:

   As of any date, the “Conversion Rate” (as defined in the Indenture) as of
such date, but without regard to any adjustments to the “Conversion Rate”
pursuant to Section 12.04 or 12.05(i) of the Indenture.

Premium:

   As provided in Annex A to this Confirmation.

Premium Payment Date:

   The Effective Date

Exchange:

   NASDAQ Global Select Market

Related Exchange:

   All Exchanges

Procedures for Exercise:

  

Exercise Dates:

   Each Conversion Date.

Conversion Date:

   Each “Conversion Date”, as defined in the Indenture, occurring during the
period from and excluding the Trade Date to and including the Expiration Date,
for Convertible Securities, each in denominations of USD 1,000 principal amount,
that are submitted for conversion on such Conversion Date in accordance with the
terms of the Indenture (such Convertible Securities the “Relevant Convertible
Securities” for such Conversion Date).

Required Exercise on Conversion Dates:

   On each Conversion Date, a number of Options equal to the number of Relevant
Convertible Securities for such Conversion Date in denominations of USD 1,000
principal amount shall be automatically exercised.

Expiration Date:

   The second “Scheduled Trading Day” immediately preceding the “Maturity Date”
(each as defined in the Indenture).

Automatic Exercise:

   As provided above under “Required Exercise on Conversion Dates”.

 

2



--------------------------------------------------------------------------------

Exercise Notice Deadline:

   In respect of any exercise of Options hereunder on any Conversion Date, the
Exchange Business Day prior to the first “Scheduled Trading Day” of the
“Observation Period” (each as defined in the Indenture) relating to the
Convertible Securities converted on the Conversion Date occurring on the
relevant Exercise Date; provided that in the case of any exercise of Options
hereunder in connection with the conversion of any Relevant Convertible
Securities on any Conversion Date occurring during the period starting on and
including the 60th “Scheduled Trading Day” and ending on and including the
second “Scheduled Trading Day” immediately preceding the “Maturity Date” (each
as defined in the Indenture) (the “Final Conversion Period”), the Exercise
Notice Deadline shall be the Exchange Business Day immediately following such
Conversion Date.

Notice of Exercise:

   Notwithstanding anything to the contrary in the Equity Definitions, Dealer
shall have no obligation to make any payment or delivery in respect of any
exercise of Options hereunder unless Counterparty notifies Dealer in writing
prior to 4:00 PM, New York City time, on the Exercise Notice Deadline in respect
of such exercise of (i) the number of Options being exercised on the relevant
Exercise Date, (ii) the scheduled settlement date under the Indenture for the
Convertible Securities converted on the Conversion Date corresponding to such
Exercise Date, (iii) the applicable “Cash Percentage” (as defined in the
Indenture) and (iv) the first “Scheduled Trading Day” of the “Observation
Period” (as defined in the Indenture); provided that in the case of any exercise
of Options hereunder in connection with the conversion of any Relevant
Convertible Securities on any Conversion Date occurring during the Final
Conversion Period, the contents of such notice shall be as set forth in clause
(i) above.    Counterparty acknowledges its responsibilities under applicable
securities laws, and in particular Section 9 and Section 10(b) of the Exchange
Act (as defined below) and the rules and regulations thereunder, in respect of
any election of a Cash Percentage with respect to the Convertible Securities.   
For the avoidance of doubt, if Counterparty fails to give such notice when due
in respect of any exercise of Options hereunder, Dealer’s obligation to make any
payment or delivery in respect of such exercise shall be permanently
extinguished, and late notice shall not cure such failure; provided that
notwithstanding the foregoing, such notice (and the related exercise of Options)
shall be effective if given after the Exercise Notice Deadline, but prior to
4:00 PM New York City time, on the fifth Exchange Business Day following the
Exercise Notice Deadline, in which event the Calculation Agent shall have the
right to adjust the Delivery Obligation as appropriate to reflect the additional
costs (including, but not limited to, hedging mismatches and market losses) and
expenses reasonably incurred by Dealer in connection with its hedging activities
(including the unwinding of any hedge position) as a result of Dealer not having
received such notice on or prior to the Exercise Notice Deadline.

Notice of Cash Percentage:

   Counterparty shall notify Dealer in writing before 4:00 P.M. (New York City
time) on the second “Scheduled Trading Day” immediately prior to the 61st
“Scheduled Trading Day” preceding

 

3



--------------------------------------------------------------------------------

   the “Maturity Date” (each as defined in the Indenture) of the irrevocable
election by Counterparty, in accordance with Section 12.03(a) of the Indenture,
of the “Cash Percentage” (as defined in the Indenture) applicable to Relevant
Convertible Securities with a Conversion Date falling in the Final Conversion
Period.

Dealer’s Telephone Number and Telex and/or Facsimile Number and Contact Details
for purpose of Giving Notice:

   To be provided by Dealer.

Settlement Terms:

  

Settlement Date:

   In respect of an Exercise Date occurring on a Conversion Date, the settlement
date for the cash and Shares (if any) to be delivered in respect of the Relevant
Convertible Securities converted on such Conversion Date pursuant to Section
12.03 of the Indenture; provided that the Settlement Date will not be prior to
the Exchange Business Day immediately following the date Counterparty provides
the Notice of Delivery Obligation prior to 4:00 PM, New York City time.

Delivery Obligation:

   In lieu of the obligations set forth in Sections 8.1 and 9.1 of the Equity
Definitions, and subject to “Notice of Exercise” above and “Dividends” (under
“Share Adjustments”) below, in respect of an Exercise Date occurring on a
Conversion Date, Dealer will deliver to Counterparty, on the related Settlement
Date, a number of Shares and/or amount of cash in USD equal the product of (i)
the Applicable Percentage and (ii) the aggregate number of Shares and/or amount
of cash, as the case may be, that Counterparty is obligated to deliver to the
holder(s) of the Relevant Convertible Securities converted on such Conversion
Date pursuant to Section 12.03 of the Indenture in excess of the sum of the
“Daily Principal Portion” for each “VWAP Trading Day” in the relevant
“Observation Period” (each as defined in the Indenture) (except that such
aggregate number of Shares shall be determined without taking into consideration
any rounding pursuant to Section 12.05(l) of the Indenture and shall be rounded
down to the nearest whole number) and cash in lieu of fractional Shares, if any,
resulting from such rounding (the “Convertible Obligation”); provided that such
obligation shall be determined excluding any Shares and/or cash that
Counterparty is obligated to deliver to holder(s) of the Relevant Convertible
Securities as a result of any adjustments to the Conversion Rate pursuant to
Sections 12.04 or 12.05(i) of the Indenture provided further that if such
exercise relates to the conversion of Relevant Convertible Securities in
connection with which holders thereof are entitled to receive additional Shares
and/or cash pursuant to the adjustment to the Conversion Rate set forth in
Section 12.04 of the Indenture, then, notwithstanding the foregoing, the
Delivery Obligation shall include the product of (A) the Applicable Percentage
and (B) such additional Shares and/or cash, except that the Delivery Obligation
shall be capped so that the value of the Delivery Obligation per Option (with
the value of any Shares included in the Delivery Obligation determined by the
Calculation Agent using the VWAP Price on the last day of the relevant
“Observation Period”) does not exceed the amount as determined by the
Calculation Agent that would be payable by Dealer pursuant to Section 6 of the
Agreement if such Conversion

 

4



--------------------------------------------------------------------------------

   Date were an Early Termination Date resulting from an Additional Termination
Event with respect to which the Transaction (except that, for purposes of
determining such amount (x) the Number of Options shall be deemed to be equal to
the product of (i) the Applicable Percentage and (ii) the number of Options
exercised on such Exercise Date and (y) such amount payable will be determined
as if Section 12.04 of the Indenture were deleted) was the sole Affected
Transaction and Counterparty was the sole Affected Party (determined without
regard to Section 8(b) of this Confirmation).

Notice of Delivery Obligation:

   No later than the Exchange Business Day immediately following the last day of
the relevant “Observation Period”, as defined in the Indenture, Counterparty
shall give Dealer notice of the final number of Shares and/or cash comprising
the Convertible Obligation; provided that, with respect to any Exercise Date
occurring during the Final Conversion Period, Counterparty may provide Dealer
with a single notice of an aggregate number of Shares and/or cash comprising the
Convertible Obligations for all Exercise Dates occurring in such period (it
being understood, for the avoidance of doubt, that the requirement of
Counterparty to deliver such notice shall not limit Counterparty’s obligations
with respect to Notice of Exercise or Notice of Cash Percentage or Dealer’s
obligations with respect to Delivery Obligation, each as set forth above, in any
way).

Other Applicable Provisions:

   To the extent Dealer is obligated to deliver Shares hereunder, the provisions
of Sections 9.1(c), 9.8, 9.9, 9.10 and 9.11 (except that the Representation and
Agreement contained in Section 9.11 of the Equity Definitions shall be modified
by excluding any representations therein relating to restrictions, obligations,
limitations or requirements under applicable securities laws arising as a result
of the fact that Counterparty is the Issuer of the Shares) of the Equity
Definitions will be applicable as if “Physical Settlement” applied to the
Transaction.

Restricted Certificated Shares:

   Notwithstanding anything to the contrary in the Equity Definitions, Dealer
may, in whole or in part, deliver Shares required to be delivered to
Counterparty hereunder in certificated form in lieu of delivery through the
Clearance System. With respect to such certificated Shares, the Representation
and Agreement contained in Section 9.11 of the Equity Definitions shall be
modified by deleting the remainder of the provision after the word “encumbrance”
in the fourth line thereof.

Share Adjustments:

  

                  Dividends:

   If an ex-dividend date for a cash dividend on the Shares occurs on or after
the Trade Date and on or prior to the Expiration Date and the amount of such
dividend is less than the Ordinary Dividend Amount, or if no ex-dividend date
for a cash dividend on the Shares occurs in any regular quarterly dividend
period of Counterparty that falls, in whole or in part, after the Trade Date and
on or prior to the Expiration Date, then the Calculation Agent will make
adjustments to the Delivery Obligation in respect of each Exercise Date as it
reasonably determines appropriate to account for the economic effect on the
Transaction of such shortfall.

 

5



--------------------------------------------------------------------------------

Ordinary Dividend Amount:

   For the first cash dividend on the Shares for which the ex-dividend date
occurs during any regular quarterly dividend period of Counterparty, USD 0.14
(subject to adjustment as contemplated by Section 11.2(c) of the Equity
Definitions); for any other cash dividend on the Shares for which the
ex-dividend date occurs during the same regular quarterly dividend period, USD
0.00.

Method of Adjustment:

   Notwithstanding Section 11.2 of the Equity Definitions, upon the occurrence
of any event or condition set forth in Section 12.05(a)-(e) of the Indenture
that results in an adjustment under the Indenture (an “Adjustment Event”), the
Calculation Agent shall make a corresponding adjustment to the terms relevant to
the exercise, settlement or payment of the Transaction. Immediately upon the
occurrence of any Adjustment Event Counterparty shall notify the Calculation
Agent of such Adjustment Event; and once the adjustments to be made to the terms
of the Indenture and the Convertible Securities in respect of such Adjustment
Event have been determined, Counterparty shall immediately notify the
Calculation Agent in writing of the details of such adjustments. Extraordinary
Events:   

Merger Events:

   Notwithstanding Section 12.1(b) of the Equity Definitions, a “Merger Event”
means the occurrence of any event or condition set forth in Section 12.07 of the
Indenture.

Consequences of Merger Events:

   Notwithstanding Sections 12.2 and 12.3 of the Equity Definitions, upon the
occurrence of a Merger Event that results in an adjustment under the Indenture,
the Calculation Agent shall make a corresponding adjustment to the terms
relevant to the exercise, settlement or payment of the Transaction; provided
that such adjustment shall be made without regard to any adjustment to the
Conversion Rate pursuant to Sections 12.04 or 12.05(i) of the Indenture; and
provided further that the Calculation Agent may limit or alter any such
adjustment referenced in this paragraph so that the fair value of the
Transaction to Dealer (taking into account a commercially reasonable hedge
position) is not adversely affected as a result of such adjustment; and provided
further that if, with respect to a Merger Event, the consideration for the
Shares includes (or, at the option of a holder of Shares, may include) shares of
an entity or person not organized under the laws of the United States, any State
thereof or the District of Columbia, Cancellation and Payment (Calculation Agent
Determination) shall apply.

Notice of Merger Consideration:

   Upon the occurrence of a Merger Event that causes the Shares to be converted
into the right to receive more than a single type of consideration (determined
based in part upon any form of stockholder election), Counterparty shall
reasonably promptly (but, in any event prior to the effective time of such
Merger Event) notify the Calculation Agent of (i) the weighted average of the
types and amounts of consideration received by the holders of Shares entitled to
receive cash, securities or other property or assets with respect to or in
exchange for such Shares in any Merger Event who affirmatively make such an
election and (ii) the details of the adjustment made under the Indenture in
respect of such Merger Event.

 

6



--------------------------------------------------------------------------------

 

Nationalization, Insolvency or Delisting:

   Cancellation and Payment (Calculation Agent Determination); provided that, in
addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions, it
shall also constitute a Delisting if the Exchange is located in the United
States and the Shares are not immediately re-listed, re-traded or re-quoted on
any of the New York Stock Exchange, The NASDAQ Global Select Market or The
NASDAQ Global Market (or their respective successors); if the Shares are
immediately re-listed, re-traded or re-quoted on any such exchange or quotation
system, such exchange or quotation system shall thereafter be deemed to be the
Exchange.

Additional Disruption Events:

 

(a) Change in Law:

   Applicable

(b) Failure to Deliver:

   Applicable

(c) Insolvency Filing:

   Applicable

(d) Hedging Disruption:

   Applicable

(e) Increased Cost of Hedging:

   Applicable

Hedging Party:

   For all applicable Potential Adjustment Events and Extraordinary Events,
Dealer

Determining Party:

   For all applicable Extraordinary Events, Dealer

Non-Reliance:

   Applicable

Agreements and Acknowledgments Regarding Hedging Activities:

   Applicable

Additional Acknowledgments:

   Applicable

3.      Calculation Agent:

   Dealer

4.      Account Details:

  

Dealer Payment Instructions:

  

Chase Bank, New York

BIC: CHASUS33

ABA # 021000021

A/C Name: RBS Securities Inc.

BIC: GRNWUS33

A/C: 066615674

Counterparty Payment Instructions:

   To be provided by Counterparty.

5.      Offices:

  

The Office of Dealer for the Transaction is:

  

The Royal Bank of Scotland plc

c/o RBS Securities Inc.

600 Washington Blvd.

Stamford, CT 06901

  

The Office of Counterparty for the Transaction is: Not applicable

6.      Notices: For purposes of this Confirmation:

  

Address for notices or communications to Counterparty:

  

 

To:

  

Kaman Corporation

1332 Blue Hills Avenue

   Bloomfield, Connecticut 06002 Attn:    Robert Starr Telephone:   
860-243-7838 Facsimile:    860-243-6365

 

7



--------------------------------------------------------------------------------

Address for notices or communications to Dealer:

 

To:

   The Royal Bank of Scotland plc    c/o RBS Securities Inc.    600 Washington
Blvd.    Stamford, CT 06901

Attn:

   Legal Department (Tam Beattie)

Telephone:

   (203) 897-6086

Facsimile:

   (203) 873-4571

Email:

   Tamerlaine.Beattie@rbs.com

With a copy to:

      The Royal Bank of Scotland plc    c/o RBS Global Banking & Markets    280
Bishopsgate    London EC2M 4RB

Attn:

   Swap Administration

Facsimile:

   +44 (0) 20 7085 5050

7. Representations, Warranties and Agreements:

(a) In addition to the representations and warranties in the Agreement and those
contained elsewhere herein, Counterparty represents and warrants to and for the
benefit of, and agrees with, Dealer as follows:

(i) On the Trade Date, and as of the date of any election by Counterparty of the
Share Termination Alternative under (and as defined in) Section 8(b) below,
(A) none of Counterparty and its officers and directors knows of any material
nonpublic information regarding Counterparty or the Shares and (B) all reports
and other documents filed by Counterparty with the Securities and Exchange
Commission pursuant to the Securities Exchange Act of 1934, as amended (the
“Exchange Act”) when considered as a whole (with the more recent such reports
and documents deemed to amend inconsistent statements contained in any earlier
such reports and documents), do not contain any untrue statement of a material
fact or any omission of a material fact required to be stated therein or
necessary to make the statements therein, in the light of the circumstances in
which they were made, not misleading.

(ii) On the Trade Date, neither Counterparty nor any “affiliated purchaser” (as
defined in Rule 10b-18 under the Exchange Act (“Rule 10b-18”)) shall directly or
indirectly (including, without limitation, by means of any cash-settled or other
derivative instrument) purchase, offer to purchase, place any bid or limit order
that would effect a purchase of, or commence any tender offer relating to, any
Shares (or an equivalent interest, including a unit of beneficial interest in a
trust or limited partnership or a depository share) or any security convertible
into or exchangeable or exercisable for Shares, except through Dealer.

(iii) Without limiting the generality of Section 13.1 of the Equity Definitions,
Counterparty acknowledges that Dealer is not making any representations or
warranties or taking any position or expressing any view with respect to the
treatment of the Transaction under any accounting standards including ASC Topic
260, Earnings Per Share, ASC Topic 815, Derivatives and Hedging, or ASC Topic
480, Distinguishing Liabilities from Equity and ASC 815-40, Derivatives and
Hedging – Contracts in Entity’s Own Equity (or any successor issue statements)
or under FASB’s Liabilities & Equity Project.

(iv) Without limiting the generality of Section 3(a)(iii) of the Agreement, the
Transaction will not violate Rule 13e-1 or Rule 13e-4 under the Exchange Act.

 

8



--------------------------------------------------------------------------------

(v) Prior to the Trade Date, Counterparty shall deliver to Dealer a resolution
of Counterparty’s board of directors authorizing the Transaction and such other
certificate or certificates as Dealer shall reasonably request.

(vi) Counterparty is not entering into this Confirmation to create actual or
apparent trading activity in the Shares (or any security convertible into or
exchangeable for Shares) or to raise or depress or otherwise manipulate the
price of the Shares (or any security convertible into or exchangeable for
Shares) or otherwise in violation of the Exchange Act.

(vii) Counterparty is not, and after giving effect to the transactions
contemplated hereby will not be, required to register as an “investment company”
as such term is defined in the Investment Company Act of 1940, as amended.

(viii) On each of the Trade Date and the Premium Payment Date, Counterparty is
not, or will not be, “insolvent” (as such term is defined under Section 101(32)
of the U.S. Bankruptcy Code (Title 11 of the United States Code) (the
“Bankruptcy Code”)) and Counterparty would be able to purchase the Shares
hereunder in compliance with the laws of the jurisdiction of its incorporation.

(ix) Counterparty is not aware of any state or local (including non-U.S.
jurisdictions) law, rule, regulation or regulatory order applicable to the
Shares would give rise to any reporting, consent, registration or other
requirement (including without limitation a requirement to obtain prior approval
from any person or entity) as a result of Dealer or its affiliates owning or
holding (however defined) Shares.

(x) The representations and warranties of Counterparty set forth in Section 3 of
the Agreement and Section 1 of the Purchase Agreement dated as of November 15,
2010, between the Counterparty and Merrill Lynch, Pierce, Fenner & Smith
Incorporated as representative of the Initial Purchasers party thereto (the
“Purchase Agreement”) are true and correct and are hereby deemed to be repeated
to Dealer as if set forth herein.

(xi) Counterparty understands no obligations of Dealer to it hereunder will be
entitled to the benefit of deposit insurance and that such obligations will not
be guaranteed by any affiliate of Dealer or any governmental agency.

(b) Each of Dealer and Counterparty agrees and represents that it is an
“eligible contract participant” as defined in Section 1a(12) of the U.S.
Commodity Exchange Act, as amended.

(c) Each of Dealer and Counterparty acknowledges that the offer and sale of the
Transaction to it is intended to be exempt from registration under the
Securities Act of 1933, as amended (the “Securities Act”), by virtue of
Section 4(2) thereof. Accordingly, Counterparty represents and warrants to
Dealer that (i) it has the financial ability to bear the economic risk of its
investment in the Transaction and is able to bear a total loss of its
investment, (ii) it is an “accredited investor” as that term is defined in
Regulation D as promulgated under the Securities Act, (iii) it is entering into
the Transaction for its own account and without a view to the distribution or
resale thereof and (iv) the assignment, transfer or other disposition of the
Transaction has not been and will not be registered under the Securities Act and
is restricted under this Confirmation, the Securities Act and state securities
laws.

(d) Counterparty agrees and acknowledges that Dealer is a “financial
institution,” “swap participant” and “financial participant” within the meaning
of Sections 101(22), 101(53C) and 101(22A) of the Bankruptcy Code. The parties
hereto further agree and acknowledge that it is the intent of the parties that
(A) this Confirmation is (i) a “securities contract,” as such term is defined in
Section 741(7) of the Bankruptcy Code, with respect to which each payment and
delivery hereunder or in connection herewith is a “termination value,” “payment
amount” or “other transfer obligation” within the meaning of Section 362 of the
Bankruptcy Code and a “settlement payment,” within the meaning of Section 546 of
the Bankruptcy Code and (ii) a “swap agreement,” as such term is defined in
Section 101(53B) of the Bankruptcy Code, with respect to which each payment and
delivery hereunder or in connection herewith is a “termination value,” “payment
amount” or “other transfer obligation” within the meaning of Section 362 of the
Bankruptcy Code and a “transfer,” as such term is defined in Section 101(54) of
the Bankruptcy Code and a “payment or other transfer of property” within the
meaning of Sections 362 and 546 of the Bankruptcy Code, and (B) Dealer is
entitled to the protections afforded by, among other sections, Sections
362(b)(6), 362(b)(17), 362(o), 546(e), 546(g), 548(d)(2), 555, 560 and 561 of
the Bankruptcy Code.

 

9



--------------------------------------------------------------------------------

(e) Counterparty shall deliver to Dealer an opinion of counsel, dated as of the
Effective Date and reasonably acceptable to Dealer in form and substance, with
respect to the matters set forth in Section 3(a) of the Agreement.

8. Other Provisions:

(a) Additional Termination Events. The occurrence of (i) an “Event of Default”
with respect to Counterparty under the terms of the Convertible Securities as
set forth in Section 5.01 of the Indenture or (ii) an Amendment Event shall be
an Additional Termination Event with respect to which the Transaction is the
sole Affected Transaction and Counterparty is the sole Affected Party and Dealer
shall be the party entitled to designate an Early Termination Date pursuant to
Section 6(b) of the Agreement.

“Amendment Event” means that Counterparty amends, modifies, supplements, waives
or obtains a waiver in respect of any term of the Indenture or the Convertible
Securities governing the principal amount, coupon, maturity, repurchase
obligation of Counterparty, redemption right of Counterparty, any term relating
to conversion of the Convertible Securities (including changes to the conversion
price, conversion settlement dates or conversion conditions), or any term that
would require consent of the holders of not less than 100% of the principal
amount of the Convertible Securities to amend, in each case without the consent
of Dealer.

(b) Alternative Calculations and Payment on Early Termination and on Certain
Extraordinary Events. If Dealer shall owe Counterparty any amount pursuant to
“Consequences of Merger Events” above or Sections 12.6, 12.7 or 12.9 of the
Equity Definitions or pursuant to Section 6(d)(ii) of the Agreement (a “Payment
Obligation”), Counterparty shall have the right, in its sole discretion, to
require Dealer to satisfy any such Payment Obligation by the Share Termination
Alternative (as defined below) by giving irrevocable telephonic notice to
Dealer, confirmed in writing within one Scheduled Trading Day, no later than
9:30 A.M. New York City time on the relevant merger date, Announcement Date,
Early Termination Date or date of cancellation or termination in respect of an
Extraordinary Event, as applicable (“Notice of Share Termination”); provided
that if Counterparty does not elect to require Dealer to satisfy its Payment
Obligation by the Share Termination Alternative, Dealer shall have the right, in
its sole discretion, upon reasonable notice to Counterparty to elect to satisfy
its Payment Obligation by the Share Termination Alternative, notwithstanding
Counterparty’s failure to elect or election to the contrary; and provided
further that Counterparty shall not have the right to so elect (but, for the
avoidance of doubt, Dealer shall have the right to so elect) in the event of
(i) an Insolvency, a Nationalization or a Merger Event, in each case, in which
the consideration or proceeds to be paid to holders of Shares consists solely of
cash or (ii) an Event of Default in which Counterparty is the Defaulting Party
or a Termination Event in which Counterparty is the Affected Party, which Event
of Default or Termination Event resulted from an event or events within
Counterparty’s control. Upon such Notice of Share Termination, the following
provisions shall apply on the Scheduled Trading Day immediately following the
relevant merger date, Announcement Date, Early Termination Date or date of
cancellation or termination in respect of an Extraordinary Event, as applicable:

 

Share Termination Alternative:

   Applicable and means that Dealer shall deliver to Counterparty the Share
Termination Delivery Property on the date on which the Payment Obligation would
otherwise be due pursuant to “Consequences of Merger Events” above, Section 12.7
or 12.9 of the Equity Definitions or Section 6(d)(ii) of the Agreement, as
applicable, or such later date as the Calculation Agent may reasonably determine
(the “Share Termination Payment Date”), in satisfaction of the Payment
Obligation.

Share Termination Delivery Property:

   A number of Share Termination Delivery Units, as calculated by the
Calculation Agent, equal to the Payment Obligation divided by the Share
Termination Unit Price. The Calculation Agent shall adjust the Share Termination
Delivery Property by replacing any fractional portion of the aggregate amount of
a security therein with an amount of cash equal to the value of such fractional
security based on the values used to calculate the Share Termination Unit Price.

Share Termination Unit Price:

   The value of property contained in one Share Termination Delivery Unit on the
date such Share Termination Delivery Units are to be delivered as Share
Termination Delivery Property, as determined by the Calculation Agent in its
discretion by commercially reasonable means and notified by the Calculation
Agent to Dealer at the time of notification of the Payment Obligation.

Share Termination Delivery Unit:

   In the case of a Termination Event, Event of Default, Delisting or Additional

 

10



--------------------------------------------------------------------------------

   Disruption Event, one Share or, in the case of an Insolvency, Nationalization
or Merger Event, one Share or a unit consisting of the number or amount of each
type of property received by a holder of one Share (without consideration of any
requirement to pay cash or other consideration in lieu of fractional amounts of
any securities) in such Insolvency, Nationalization or Merger Event, as
applicable. If such Insolvency, Nationalization or Merger Event involves a
choice of consideration to be received by holders, such holder shall be deemed
to have elected to receive the maximum possible amount of cash.

Failure to Deliver:

   Applicable

Other applicable provisions:

   If Share Termination Alternative is applicable, the provisions of Sections
9.8, 9.9, 9.10 and 9.11 (except that the Representation and Agreement contained
in Section 9.11 of the Equity Definitions shall be modified by excluding any
representations therein relating to restrictions, obligations, limitations or
requirements under applicable securities laws arising as a result of the fact
that Counterparty is the issuer of the Shares or any portion of the Share
Termination Delivery Units) of the Equity Definitions will be applicable as if
“Physical Settlement” applied to the Transaction, except that all references to
“Shares” shall be read as references to “Share Termination Delivery Units.”

(c) Disposition of Hedge Shares. Counterparty hereby agrees that if, in the good
faith reasonable judgment of Dealer, any Shares (the “Hedge Shares”) acquired by
Dealer for the purpose of hedging its obligations pursuant to the Transaction
cannot be sold in the public market by Dealer without registration under the
Securities Act, Counterparty shall, at its election: (i) in order to allow
Dealer to sell the Hedge Shares in a registered offering, make available to
Dealer an effective registration statement under the Securities Act to cover the
resale of such Hedge Shares and (A) enter into an agreement, in form and
substance satisfactory to Dealer, substantially in the form of an underwriting
agreement for a registered offering, (B) provide accountant’s “comfort” letters
in customary form for registered offerings of equity securities, (C) provide
disclosure opinions of nationally recognized outside counsel to Counterparty
reasonably acceptable to Dealer, (D) provide other customary opinions,
certificates and closing documents customary in form for registered offerings of
equity securities and (E) afford Dealer a reasonable opportunity to conduct a
“due diligence” investigation with respect to Counterparty customary in scope
for underwritten offerings of equity securities; provided, however, that if
Dealer, in its sole reasonable discretion, is not satisfied with access to due
diligence materials, the results of its due diligence investigation, or the
procedures and documentation for the registered offering referred to above, then
clause (ii) or clause (iii) of this Section 8(c) shall apply at the election of
Counterparty; (ii) in order to allow Dealer to sell the Hedge Shares in a
private placement, enter into a private placement agreement substantially
similar to private placement purchase agreements customary for private
placements of equity securities, in form and substance reasonably satisfactory
to Dealer, including customary representations, covenants, blue sky and other
governmental filings and/or registrations, indemnities to Dealer, due diligence
rights (for Dealer or any designated buyer of the Hedge Shares from Dealer),
opinions and certificates and such other documentation as is customary for
private placements agreements, all reasonably acceptable to Dealer (in which
case, the Calculation Agent shall make any adjustments to the terms of the
Transaction that are necessary, in its reasonable judgment, to compensate Dealer
for any discount from the public market price of the Shares incurred on the sale
of Hedge Shares in a private placement); or (iii) purchase the Hedge Shares from
Dealer at the VWAP Price on such Exchange Business Days, and in the amounts,
requested by Dealer. “VWAP Price” means, on any Exchange Business Day, the per
Share volume-weighted average price as displayed under the heading “Bloomberg
VWAP” on Bloomberg page KAMN <equity> AQR (or any successor thereto) in respect
of the period from 9:30 a.m. to 4:00 p.m. (New York City time) on such Exchange
Business Day (or if such volume-weighted average price is unavailable or is
manifestly incorrect, the market value of one Share on such Exchange Business
Day, as determined by the Calculation Agent using a volume-weighted method).

(d) Amendment to Equity Definitions. The following amendment shall be made to
the Equity Definitions:

Section 12.6(a)(ii) of the Equity Definitions is hereby amended by (1) deleting
from the fourth line thereof the word “or” after the word “official” and
inserting a comma therefor, and (2) deleting the semi-colon at the end of
subsection (B) thereof and inserting the following words therefor “or (C) at
Dealer’s option, the occurrence of any of the events specified in
Section 5(a)(vii) (1) through (9) of the ISDA Master Agreement with respect to
that Issuer.”

 

11



--------------------------------------------------------------------------------

(e) Repurchase and Conversion Rate Adjustment Notices. Counterparty shall, at
least 10 Scheduled Trading Days prior to effecting any repurchase of Shares or
consummating or otherwise executing or engaging in any transaction or event (a
“Conversion Rate Adjustment Event”) in each case that would lead to an increase
in the Conversion Rate (as such term is defined in the Indenture), give Dealer a
written notice of such repurchase or Conversion Rate Adjustment Event (a
“Repurchase Notice”) if, following such repurchase or Conversion Rate Adjustment
Event, the Notice Percentage as determined on the date of such Repurchase Notice
is (i) greater than 5.0% and (ii) greater by 0.5% than the Notice Percentage
included in the immediately preceding Repurchase Notice (or, in the case of the
first such Repurchase Notice, greater than the Notice Percentage as of the date
hereof), and, if such repurchase or Conversion Rate Adjustment Event, or the
intention to effect the same, would constitute material non-public information
with respect to Counterparty or the Shares, Counterparty shall make public
disclosure thereof at or prior to delivery of such Repurchase Notice. The
“Notice Percentage” as of any day is the fraction, expressed as a percentage,
the numerator of which is the Number of Shares and the denominator of which is
the number of Shares outstanding on such day. In the event that Counterparty
fails to provide Dealer with a Repurchase Notice on the day and in the manner
specified in this Section 8(e) then Counterparty agrees to indemnify and hold
harmless Dealer, its affiliates and their respective directors, officers,
employees, agents and controlling persons (Dealer and each such person being an
“Indemnified Party”) from and against any and all losses, claims, damages and
liabilities (or actions in respect thereof), joint or several, to which such
Indemnified Party may become subject under applicable securities laws, including
without limitation, Section 16 of the Exchange Act, relating to or arising out
of such failure; provided, however, that such indemnification shall exclude any
losses, claims, damages and liabilities to the extent attributable to an
Indemnified Party’s gross negligence or willful misconduct as determined by a
final, non-appealable judgment of a court of competent jurisdiction. If for any
reason the foregoing indemnification is unavailable to any Indemnified Party or
insufficient to hold harmless any Indemnified Party, then Counterparty shall
contribute, to the maximum extent permitted by law, to the amount paid or
payable by the Indemnified Party as a result of such loss, claim, damage or
liability. In addition, Counterparty will reimburse any Indemnified Party for
all expenses (including reasonable counsel fees and expenses) as they are
incurred (after notice to Counterparty) in connection with the investigation of,
preparation for or defense or settlement of any pending or threatened claim or
any action, suit or proceeding arising therefrom, whether or not such
Indemnified Party is a party thereto and whether or not such claim, action, suit
or proceeding is initiated or brought by or on behalf of Counterparty. This
indemnity shall survive the completion of the Transaction contemplated by this
Confirmation and any assignment and delegation of the Transaction made pursuant
to this Confirmation or the Agreement shall inure to the benefit of any
permitted assignee of Dealer.

(f) Transfer and Assignment. Either party may transfer any of its rights or
obligations under the Transaction with the prior written consent of the
non-transferring party, such consent not to be unreasonably withheld or delayed.
For the avoidance of doubt, Dealer may condition its consent on any of the
following, without limitation: (i) the receipt by Dealer of opinions and
documents reasonably satisfactory to Dealer in connection with such assignment,
(ii) such assignment being effected on terms reasonably satisfactory to Dealer
with respect to any legal and regulatory requirements relevant to Dealer, and
(iii) Counterparty continuing to be obligated to provide notices hereunder
relating to the Convertible Securities and continuing to be obligated with
respect to “Disposition of Hedge Shares” and “Repurchase Notices” above. In
addition, Dealer may transfer or assign without any consent of the Counterparty
its rights and obligations hereunder and under the Agreement, in whole or in
part, to (i) any of its affiliates, (ii) any entities sponsored or organized by,
or on behalf of or for the benefit of Dealer or (iii) any person of credit
quality equivalent to Dealer. At any time at which any Excess Ownership Position
or a Hedging Disruption exists, if Dealer, in its discretion, is unable to
effect a transfer or assignment to a third party in accordance with the
requirements set forth above after using its commercially reasonable efforts on
pricing terms and within a time period reasonably acceptable to Dealer such that
an Excess Ownership Position or a Hedging Disruption, as the case may be, no
longer exists, Dealer may designate any Scheduled Trading Day as an Early
Termination Date with respect to a portion (the “Terminated Portion”) of the
Transaction, such that such Excess Ownership Position or Hedging Disruption, as
the case may be, no longer exists. In the event that Dealer so designates an
Early Termination Date with respect to a portion of the Transaction, a payment
or delivery shall be made pursuant to Section 6 of the Agreement and
Section 8(b) of this Confirmation as if (i) an Early Termination Date had been
designated in respect of a Transaction having terms identical to the Terminated
Portion of the Transaction, (ii) Counterparty shall be the sole Affected Party
with respect to such partial termination and (iii) such portion of the
Transaction shall be the only Terminated Transaction. “Excess Ownership
Position” means any of the following: (i) the Equity Percentage exceeds 9.0% or
(ii) Dealer, Dealer Group (as defined below) or any person whose ownership
position would be aggregated with that of Dealer or Dealer Group (Dealer, Dealer
Group or any such person, a “Dealer Person”) under any federal, state or local
laws, regulations or regulatory orders applicable to ownership of Shares
(“Applicable Laws”), owns, beneficially owns, constructively owns, controls,
holds the power to vote or

 

12



--------------------------------------------------------------------------------

otherwise meets a relevant definition of ownership in excess of a number of
Shares equal to (x) the number of Shares that would give rise to reporting or
registration obligations or other requirements (including obtaining prior
approval by a state or federal regulator) of a Dealer Person under Applicable
Laws and with respect to which such requirements have not been met or the
relevant approval has not been received or that would give rise to any
consequences under the constitutive documents of Counterparty or any contract or
agreement to which Counterparty is a party, in each case minus (y) 1% of the
number of Shares outstanding on the date of determination. The “Equity
Percentage” as of any day is the fraction, expressed as a percentage, (A) the
numerator of which is the number of Shares that Dealer and any of its affiliates
or any other person subject to aggregation with Dealer, for purposes of the
“beneficial ownership” test under Section 13 of the Exchange Act, or any “group”
(within the meaning of Section 13) of which Dealer is or may be deemed to be a
part (Dealer and any such affiliates, persons and groups, collectively, “Dealer
Group”) beneficially owns (within the meaning of Section 13 of the Exchange
Act), without duplication, on such day (or, to the extent that, as a result of a
change in law, regulation or interpretation after the date hereof, the
equivalent calculation under Section 16 of the Exchange Act and the rules and
regulations thereunder results in a higher number, such number) and (B) the
denominator of which is the number of Shares outstanding on such day.

(g) Staggered Settlement. Dealer may, by notice to Counterparty on or prior to
any Settlement Date (a “Nominal Settlement Date”), elect to deliver the Shares
on two or more dates (each, a “Staggered Settlement Date”) or at two or more
times on the Nominal Settlement Date as follows:

(i) in such notice, Dealer will specify to Counterparty the related Staggered
Settlement Dates (each of which will be on or prior to such Nominal Settlement
Date, but not prior to the beginning of the related “Observation Period”, as
defined in the Indenture) or delivery times and how it will allocate the Shares
it is required to deliver under “Delivery Obligation” (above) among the
Staggered Settlement Dates or delivery times; and

(ii) the aggregate number of Shares that Dealer will deliver to Counterparty
hereunder on all such Staggered Settlement Dates and delivery times will equal
the number of Shares that Dealer would otherwise be required to deliver on such
Nominal Settlement Date.

(h) Right to Extend. Dealer may postpone any Exercise Date or Settlement Date or
any other date of valuation or delivery by Dealer, with respect to some or all
of the relevant Options (in which event the Calculation Agent shall make
appropriate adjustments to the Delivery Obligation), if Dealer determines, in
its reasonable discretion, that such extension is reasonably necessary or
appropriate to (i) preserve Dealer’s hedging or hedge unwind activity hereunder
in light of existing liquidity conditions in the cash market, the stock loan
market; provided that any extension or postponement resulting from the
circumstances or conditions contemplated by this clause (i) shall not result in
the final Exercise Date for the Transaction occurring more than sixty
(60) Scheduled Trading Days following the final Exercise Date contemplated
hereunder or (ii) enable Dealer to effect purchases of Shares in connection with
its hedging, hedge unwind or settlement activity hereunder in a manner that
would, if Dealer were Counterparty or an affiliated purchaser of Counterparty,
be in compliance with applicable legal, regulatory or self-regulatory
requirements, or with related policies and procedures applicable to Dealer.

(i) Adjustments. For the avoidance of doubt, whenever the Calculation Agent is
called upon to make an adjustment pursuant to the terms of this Confirmation or
the Definitions to take into account the effect of an event, the Calculation
Agent shall make such adjustment by reference to the effect of such event on the
Hedging Party, assuming that the Hedging Party maintains a commercially
reasonable hedge position.

(j) Disclosure. Effective from the date of commencement of discussions
concerning the Transaction, Counterparty and each of its employees,
representatives, or other agents may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of the Transaction
and all materials of any kind (including opinions or other tax analyses) that
are provided to Counterparty relating to such tax treatment and tax structure.

(k) No Netting and Set-off. Each party waives any and all rights it may have to
set off obligations arising under the Agreement and the Transaction against
other obligations between the parties, whether arising under any other
agreement, applicable law or otherwise.

(l) Equity Rights. Dealer acknowledges and agrees that this Confirmation is not
intended to convey to it rights with respect to the Transaction that are senior
to the claims of common stockholders in the event of Counterparty’s bankruptcy.
For the avoidance of doubt, the parties agree that the preceding sentence shall
not apply at any time other than during Counterparty’s bankruptcy to any claim
arising as a result of a breach by Counterparty of any of its obligations under
this Confirmation or the Agreement. For the avoidance of doubt, the parties
acknowledge that this Confirmation is not secured by any collateral that would
otherwise secure the obligations of Counterparty herein under or pursuant to any
other agreement.

 

13



--------------------------------------------------------------------------------

(m) Early Unwind. In the event the sale by Counterparty of the Convertible
Securities is not consummated with the initial purchasers pursuant to the
Purchase Agreement for any reason by the close of business in New York on
November 19, 2010 (or such later date as agreed upon by the parties, which in no
event shall be later than November 22, 2010) (November 19, 2010 or such later
date being the “Early Unwind Date”), the Transaction shall automatically
terminate (the “Early Unwind”), on the Early Unwind Date and (i) the Transaction
and all of the respective rights and obligations of Dealer and Counterparty
thereunder shall be cancelled and terminated and (ii) Counterparty shall pay to
Dealer an amount in cash equal to the aggregate amount of costs and expenses
reasonably incurred relating to the unwinding of Dealer’s hedging activities in
respect of the Transaction (including market losses incurred in reselling any
Shares purchased by Dealer or its affiliates in connection with such hedging
activities). Following such termination, cancellation and payment, each party
shall be released and discharged by the other party from and agrees not to make
any claim against the other party with respect to any obligations or liabilities
of either party arising out of and to be performed in connection with the
Transaction either prior to or after the Early Unwind Date. Dealer and
Counterparty represent and acknowledge to the other that upon an Early Unwind
and following the payment referred to above, all obligations with respect to the
Transaction shall be deemed fully and finally discharged.

(n) Waiver of Trial by Jury. EACH OF COUNTERPARTY AND DEALER HEREBY IRREVOCABLY
WAIVES (ON ITS OWN BEHALF AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, ON
BEHALF OF ITS STOCKHOLDERS) ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING
OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR
RELATING TO THE TRANSACTION OR THE ACTIONS OF DEALER OR ITS AFFILIATES IN THE
NEGOTIATION, PERFORMANCE OR ENFORCEMENT HEREOF.

(o) Governing Law; Jurisdiction. THIS CONFIRMATION AND ANY CLAIM, CONTROVERSY OR
DISPUTE ARISING UNDER OR RELATED TO THIS CONFIRMATION SHALL BE GOVERNED BY THE
LAWS OF THE STATE OF NEW YORK. THE PARTIES HERETO IRREVOCABLY SUBMIT TO THE
EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK AND THE UNITED
STATES COURT FOR THE SOUTHERN DISTRICT OF NEW YORK IN CONNECTION WITH ALL
MATTERS RELATING HERETO AND WAIVE ANY OBJECTION TO THE LAYING OF VENUE IN, AND
ANY CLAIM OF INCONVENIENT FORUM WITH RESPECT TO, THESE COURTS.

(p) THE ROYAL BANK OF SCOTLAND PLC HAS ENTERED AS PRINCIPAL TO THE TRANSACTION
AND IS KAMAN CORPORATION’S COUNTERPARTY HERETO. THE ROYAL BANK OF SCOTLAND PLC
IS NOT REGISTERED AS A BROKER-DEALER UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. THE PARTIES ACKNOWLEDGE THAT RBS SECURITIES INC. HAS ACTED AS AGENT
FOR THE PARTIES IN CONNECTION WITH THE TRANSACTION. TO THE EXTENT RBS SECURITIES
INC. HAS ACTED AS AGENT IN CONNECTION WITH THE TRANSACTION, ITS OBLIGATIONS ARE
STRICTLY LIMITED TO THE DELIVERY OF ANY CASH AND SECURITIES THAT IT ACTUALLY
RECEIVES FROM THE ROYAL BANK OF SCOTLAND PLC OR THE COUNTERPARTY, AS THE CASE
MAY BE, OR DELIVERS TO THE ROYAL BANK OF SCOTLAND PLC OR THE COUNTERPARTY. RBS
SECURITIES INC. HAS NO OBLIGATIONS HEREUNDER, BY GUARANTY, ENDORSEMENT OR
OTHERWISE, WITH RESPECT TO PERFORMANCE OF THE ROYAL BANK OF SCOTLAND PLC’S OR
COUNTERPARTY’S OBLIGATIONS HEREUNDER.

 

14



--------------------------------------------------------------------------------

Counterparty hereby agrees (a) to check this Confirmation carefully and
immediately upon receipt so that errors or discrepancies can be promptly
identified and rectified and (b) to confirm that the foregoing (in the exact
form provided by Dealer) correctly sets forth the terms of the agreement between
Dealer and Counterparty with respect to the Transaction, by manually signing
this Confirmation or this page hereof as evidence of agreement to such terms and
providing the other information requested herein and immediately returning an
executed copy to (i) Legal Department (Tam Beattie), Facsimile No. 203-873-4571
and (ii) Swap Administration, Facsimile No. +44 (0) 20 7085 5050.

 

Yours faithfully,

THE ROYAL BANK OF SCOTLAND PLC

By:

  RBS Securities Inc., as its agent

By:

 

/s/ Robert Hammer

  Name: Robert Hammer   Title: Head of US Equities and Structure Retail

Agreed and Accepted By:

 

KAMAN CORPORATION

By:

 

/s/ William C. Denninger

  Name: William C. Denninger   Title: Senior Vice President and Chief Financial
Officer

 

15



--------------------------------------------------------------------------------

Annex A

Premium:             USD 3,450,000 (Premium per Option USD 34.5000).